         Case 1:19-cv-04466-LMM Document 33 Filed 12/20/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


TAKIA WALTON, DANYLLE                          §
MCHARDY, GEORGE DE LA PAZ JR.,                 §
KEVIN JACOBS ​and FEIONA DUPREE,               §
individually and on behalf of all others       §
similarly situated,                            §
                                               §
       Plaintiffs,                             §    CIVIL ACTION NO. 1:19-cv-04466-LMM
                                               §
v.                                             §
                                               §
PUBLIX SUPERMARKETS, INC.,                     §
                                               §
       Defendant.                              §


           UNOPPOSED MOTION FOR CONTINUANCE OF DEADLINE TO
                  FILE RESPONSE TO MOTION TO DISMISS

                                               I.

       This case concerns a potential collective action under the Fair Labor Standards Act

(“FLSA”). Plaintiffs worked as purported deli “managers” for Defendants but performed work

that primarily consisted of non-exempt, food preparation tasks. After Plaintiffs filed their

Complaint seeking unpaid overtime wages, Defendant filed a Motion to Dismiss on December 6,

2019. (Dkt. No. 29).

       Given the Christmas and New Year holidays, Plaintiffs respectfully request a two-week

extension of time to respond to Defendant’s Motion to Dismiss. Plaintiffs’ Counsel has conferred

with Counsel for Defendant, and Defendant is unopposed to this request.

                                              II.

       Accordingly, Plaintiffs’ Counsel requests a two-week continuance of the deadline to file
         Case 1:19-cv-04466-LMM Document 33 Filed 12/20/19 Page 2 of 3



their Response to Defendant’s Motion to Dismiss.         If the Court grants this Motion for

Continuance, the new deadline will be January 3, 2020. Again, Plaintiffs’ Counsel has conferred

with Counsel for Defendant and Defendant is unopposed to this motion for continuance.

       For these reasons, Plaintiffs respectfully request that the Court grant this Motion for

Continuance

                                           Respectfully submitted,


THE FOLEY LAW FIRM

By:​ ​/s/ Taft L. Foley II
    Taft L. Foley, II
    (admitted pro hac vice)
    Texas Bar No. 24039890
    3003 South Loop West, Suite 108
    Houston, Texas 77054
    Phone: (832) 778-8182
    Facsimile: (832) 778-8353 ​Taft.Foley@thefoleylawfirm.com

AND

                                           By: ​/s/​ Arnold J. Lizana
Law Offices of Arnold J. Lizana III
GA Bar No.: 698758
1175 Peachtree Street NE, 10​th​ Floor
Atlanta, GA 30361
T: 877-443-0999
F: 877-443-0999

ATTORNEYS FOR PLAINTIFFS




                                              2
         Case 1:19-cv-04466-LMM Document 33 Filed 12/20/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that on this December 20, 2019, a true and correct copy of the foregoing
instrument was filed through the Court’s electronic case filing which will serve a copy of this
document electronically on all counsel of record.

                                                   /s/ Arnold J. Lizana
                                                   Arnold J. Lizana



                            CERTIFICATE OF CONFERENCE

       I certify that Plaintiffs’ Counsel has conferred with Counsel for Defendant and Defendant
is unopposed to this Motion for Continuance.

                                                   /s/ Arnold J. Lizana
                                                   Arnold J. Lizana




                                               3
